Frank ELEWdHIlL            § -iLy 1HE Cour+o-f- Criminal
 Appe[la»rh ProSe           §
      V£                    £ Appeals Dp \e*a&
Ilia S+arfe. o£ leXas       5
 Appellee,                  S'lRAVlS taT^TMAS
           Motion To OgTAlK b&OlM&tfTE> AndlfifoL


15 TU£ HoMdRAELE "3uk££ DP SAYb CcnjRTl
       Momm Gomes Frank E. fi^rdl ^TTbA^IJ. Mo. to^3
 Mo\ISm+ rro Se^herein^Wno fasped~P"ulk| al4empfe Ho moVe
4ii£ Honorable Cjo-ar+"k allow MoVanf ifc proceed wHii 4fiis
^c+ion 6&ekinQ Copies o£domrYie^j+ria\ +ranserip'fe.3ncl
cJerk records per+ainina -te> 4>e above merrHoned anc
numbered ^au^e. NW&tti [& en+S+led dbsaid Copies and
in Support dVlereo-f AWan+would r^fi^^V.slitiw4)e.
iW+ ^e ^llowmq:                          courQcriminalIeals
                        0   .^v              FEB 26 2015

    Under 4he auHWrfy of-4ie DP£M COURTS -mand^ffi
                                CD
 OT leXaS ConafidlrHonal AHdcielS 13 and 4ie
FburVeen4\ Amendmen+ o£dhelJn1+ed S-ha+es bons+rkdion
dnis Honorable £>our-b has dvte Power lo tran-hdrie. ftelie^




    Me>van4- has aood £au£e 4d show •+h^ he was denied
 his S\l-\Vi Amendment lini-Wd Sd~ade£ Cons+i+irtional
 maid's do £^ecd-We Assis-h&nce or Counsel. Ikefei-ore^
 Movant is in4ie process o£ preparing an ApPLlcATiort D-P-
 Wabeas Corpus? So-thai-dhis Honorable Courd' can fevieW
^aid denial and qHW violations or L^ons+rhrhonal RiqHs.
See E* Park. Banks, 7M S.W. 2>d 53^5^0 (Tert.Crim.
ApptWl
             Habeas Corpus is available onta do PevieW...
             denials ot Fundamental or konerfi+urVional
             riqtaW
See ako Ex Park Maidona^S S.W.^d *W/H> (Tel.Crim.
Aopd^l
 Xn a pos+ convicd"ion srHfack 4ie burden is on dhe
< Applicant do alleae and prove tacts which, i£ true,
   entitle him do reliedV
  See also Ex Parte M^Pherson, ZZ S.W.Sd 3loO,3W(TeX.
  OW App. £0&b).
          ' ' eti
               "PielleT may be denied when Applicant states
               onl\j conclusions, and not specific •facts.1'
    Hence Movant Snows that-the doeuments^-tri&l transcript^
  and clerk records in die above atore mentioned Cause are
  most needed bv Movant so be can prove and show his
  Tacts and Constitutional violations instead or only statmq
  rfle^e Conclusions within his Habeas* Corpus Application,
  However, Movant is indiaend" and unable4b pay -for and /of
   purchase Said dDcuments^d-rialdTamcripts^and clerk
  records. See Motion to Proceed Xn RWna Pauperis.See
  atao braper V. Washington^£3 S.Cd: at 121.
                    In terms syr trial records- ..thestate
                    must attord 4ie indigent a record of
                    Sutticient completeness 4b permit proper
                    Consideration or Chisl claims'
                            CJEL)
   Xn 4he Dcunds case the. Supreme, ^curt sd-ateS,
                        (33 F
 See 6ounds V. Smi-hh^l S.Gt mi ClTheonedbfe^the State, mu&t humish dhe IndiQerrt defendant
with a -tree. Copv ordhe aocurnants necessary "tor
the purpose ot direct appeal. noWeVer5the 6n-fre.n
'OrincJiDlfe'or ecmalitv/ was not limiterh4b4ranScrla4B


(Lount later in Lane V. Brown held dha^ See L^ie v.fcrown,
23s.c-h l u d ^ a t n s :
            eSm'i+h make£ clear 4iat the dn-WWi
            pnnc\ple also applies 4b St&te Col&teral
            proceedings. /<
                     (331)
 Movant kortWids 4ia+ \£ he is .denied a. dopy of4ie.
documents molested herein dttis motion,Such a denial
would be deWino Movant -the riflhtda-Pile an elective
and 4rulv -Tactual Habeas Corpus Petition!Said denial
Would be a Violation or the Fbiirteevidl Amendment ot
dhe United Stades Constitution* Moreover do impose any
-financial Conditions between an ividiaent prisoner ot the
Stade and his Zeroise o^ a State riajnt db haVe a femed^
b\j due Course cJr law is 4o dle/w 4bat prisoner 4he £&ual
Protection of Law as provided tnrouqhiheUnited States
Constitution* In Gardner V; Calrrornia dhe Supreme
Court held-Hnat^&eeCardner v. California's S.Cd:5X^'
             efc 00St layman acting in his own detense or
             his own behalf needs the Court"" Ve.dorA$>
             eVen morethan an attorney actino in his
             behalf Would?
     IhereWe* Movant avers that the documents requested
herein are essential and are Peauired tB present Movavrls
Case mdhe most TaVorable lioht and -mat Said documents
must be obtained do prove Movants alleaa4/on^4bdhe
Trial Courdr as Well as dhe hiqher Courts.
                     PRAYER

   WtfeftEFoftL PREMISES CDrtSlDEREi), Movant prays
that4his Honorable Court CRAHTS> this Motion by ordering        vJ

 dhe District Clerk &nd ~+he Court Reporter to provid       e



 -(he Movant a Free Cop\i or the Documents requested
 herein this /Action of in the alternative order that
 Movant be provided a loaner Copy of 4ie^e documents
   H)nru^H 31 90)^                  4k&P£ETPllLLV Sll&vilTTED
                             MARK W. STiloES M'\T
                             3DkD FM 3Sft
                             BEAU MOMTITK. ^705
                                       7




           CERTIFICATE, DFSEflVlGE
   X rRAMKg^6YfiD3I;declar&n+ do Certify thab
S -true and Correct Copv ot theroreaoinc document
Motion "To Ob+aiio DocumandB and "Trial Pieoords In
forma Pauperis ha&been Ser^IeA on dhe responden-h
Wouqh dhe oftice or4)e ClerK oh theCourted Criminal
Appeals DpleXa^ P.O.feDXlZ3D«5Capi+d Station^ Austin^
Texas TO*]11 dhrou^h 4ieUni4ed states First £l&£ Mail
Service*

   Z-Z3
   DhT£l
        -15                        ^eSpectPullxi
                                      _JC^     7
                                                 Submitted.3

                                     fAMK El. fcVf&ltt^ZTO
                                   MA#K W. STlUES UrtiT
                                   30kD FM 3514
                                   fi&AUAAOM^ 1*. TODS'




                       (70
           (Cause. Nn. ]2Ar>LU»*J)


To: Cour4 oT Criminal AppealsoP Texas
    Abel Acosta, CUrk
     PA Bo* 1Z.3DX,CAPITALSTATioM
     Aus+i^TeXa& 1X111

    Dear Gierke
              X, Frank £, ByrdX^I^^H^&.am
Wrltina do request to the. Courts Tor a price redaction
\t upon 4ind!nq -that m\j Motion Tor FreeTrial Transcripts-
k denied. Xm a&Uina it dh^ Honorable Courts Would at
least Set-t\e priceTor m\j trial transcripW at a reasonable
and attoroVabW price Tor mec1b&nk You/har Veur 4iVne and
mucU needed leqal Service, and assistance Ccnccrnincidhis
uraent matter!



                               tWpecT4uli\f Submi"H^3
                                     r>ank Ek. 2>yA UL
                                     Mark W. STii^s UrnT
                                     «30£>o FM 351M-
                                     BeaiWorr^Tu T776&
                      DECLARATION OF INABILITY TO PAY COST



       Now respectfully comes ^/ f. tfV/ferUnit of the Texas Department of
               Criminal Justice - Institutional Division where I am not permitted to earn or handle money.
       (2)     I have no source of income or spousal income.
       (3)     I currently have % /3 '             credited to me in the Inmate Trust Fund.
       (4)     During my incarceration in the Texas Department of Criminal Justice - Correctional
               Institutions Division I have received approximately %^0,00               per month as gifts from
               relatives and friends.

       (5)     I neither own nor have an interest in any realty, stocks, bonds, or bank account and I receive
               no interest or dividend income from any source.
       (6)     I have Q       dependents.
       (7)     I have total debts of approximately % O
       (8)     I owe $    CJ            and restitution.
       (9)    My monthly expenses are approximately %'7fl. OO .


       I, vSv*fr»C 6\ /fe>^C^ TDCJ # /&&?* ?                                being presently incarcerated in the
       Mark W. Stiles Unit of the Texas Department of Criminal Justice - Correctional Institutions
       Division in Jefferson County, Texas verify and declare under penalty of perjury.that the foregoing
       statements are true and correct.




       Executed this the *2.3 day of r-e.QUClr,                     _, 20Z£
                                                           f-
                                                                                    ^ cf. ^ifc^g^
                                                                 Name: CSINIB02/CINIB02                TEXAS       DEPARTMENT      OF    CRIMINAL    JUSTICE                                  02/23/15
ST55/LS00069                                IN-FORMfl--PAUPERIS       DATA                                             09!06:11
TDCJtts    01827483        S ID#:    05435675        LOCATION s    STILES                         INDIGENT             DTE ; 02/10/15
NAMEs     BYRD, FRANK       EDWARD      III                      BEGINNING    PERIODS            08/01/14
PREVIOUS        TDCJ    NUMBERSs
CURRENT        BALs                 0„ 13   TOT   HOLD    AMTs               i? .00    3MTH        TOT      DEP                      200. 00
6MTH DEP;                    580.00 GMTH AVG BALs                          32). 60 (SMTH AVG                DEP                       96. 67
MONTH HIGHEST           BALANCE TOTAL DEPOSITS                    MONTH   HIGHEST BALANCE                   TOTAL               DEPOSITS
01/15            134. 85                      50. 00              10/14         175        £0                              180. 00
12/14            1S5. 13                    100.00                09/14         174. 40                                    100. 00
11/14            125. 94                      50. 00              08/14         154. 02                                    100. 00
PROCESS        DATE      HOLD   AMOUNT            HOLD    DESCRIPTION




STATE     OF    TEXAS    COUNTY
ON THIS THE 7^3 DAY 0                                            CERTIFY THAT THIS DOCUMENT IS- A TRUE,
COMPLETE,AND UNALTERED                                              INFORMATION            CONTAINED                 IN THE
COMPUTER        DATABASE     REGARDING         THE     OFFENDER'     ACCOUNT.         NP     SIGs
PFl-HELP PF3-END            ENTER     NEXT     TDCJ     NUMBERS    /V^nM-&-?QR sid NUMBER!
                                                                                                        A   M.   A